

Exhibit 10.17


2016 Executive Performance Incentive Plan


On September 16, 2015, the Compensation Committee of the Board of Directors of
Analog Devices, Inc. (the “Company”) approved the extension of the existing
Executive Performance Incentive Plan (the “Existing Plan”) for fiscal 2016 (the
“Executive Performance Incentive Plan”) on the same terms as the Existing Plan,
as set forth below. All executive officers and other senior management selected
by the Chief Executive Officer will participate in the Executive Performance
Incentive Plan. Bonus payments under the Executive Performance Incentive Plan
are calculated and paid as follows:


1. Each participant’s Fiscal 2016 Bonus Target is obtained by multiplying his or
her Base Salary by his or her Individual Target Bonus Percentage:


•
Base Salary – the individual’s base pay during the applicable bonus period.



•
Individual Target Bonus Percentage — a percentage of the individual’s Base
Salary, determined individually for each participant by the Compensation
Committee and ranging from 50% to 160%.



2. Each participant’s Fiscal 2016 Bonus Target is then multiplied by the Bonus
Payout Factor. The Bonus Payout Factor is equal to (A) 50% of the Bonus Payout
Factor (as shown in the table below) based on the Company’s operating profit
before tax (OPBT) as a percentage of revenue for the applicable quarter plus
(B) 50% of the Bonus Payout Factor (as shown in the table below) based on the
Company’s revenue growth for the applicable quarter compared to the same quarter
in the prior fiscal year.1  The calculations of revenue growth and OPBT as a
percentage of revenue are adjustable by the Compensation Committee in its sole
discretion to take account of special items, including but not limited to:
restructuring-related expense, acquisition- or disposition-related items,
non-recurring royalty payments or receipts, and other similar non-cash or
non-recurring items. If OPBT is equal to or less than 20% of revenue for the
applicable quarter, the Bonus Payout Factor shall be zero for that quarter, even
if the Company has revenue growth for that quarter. The Bonus Payout Factor can
range from 0% to 300%.


The following Bonus Payout Factor tables apply under the 2016 Executive
Performance Incentive Plan:
 
50% of Bonus
Based on
OPBT/Revenue
 
Bonus Payout Factor
 
 
20%
 
0%
 
 
30%
 
100%
 
 
35%
 
200%
 
 
40%
 
300%
 






--------------------------------------------------------------------------------



 
50% of Bonus
Based on
Revenue Growth
 
Bonus Payout Factor
 
 
0%
 
0%
 
 
8%
 
100%
 
 
18%
 
200%
 
 
28%
 
300%
 



1 In order to facilitate a comparison of fiscal quarters for purposes of the
revenue growth element of the plan, all 14-week quarters will be normalized to a
13-week quarter.


The Bonus Payout Factor is determined quarterly and will be linearly
interpolated between the values specified in the tables above. For example, if
OPBT for a quarter is 32% of revenue (which would result in a Bonus Payout
Factor of 140% for that element) and revenue growth for the quarter compared to
the same quarter in the prior fiscal year was 11% (which would result in a Bonus
Payout Factor of 130% for that element), then the Bonus Payout Factor for the
quarter would be 135% which is the sum of 50% of the OPBT factor of 140% and 50%
of the revenue growth factor of 130%. The Bonus Payout Factor is also used to
determine the bonuses paid to all other employees of the Company under the
Company’s 2016 Bonus Plan for Employees.


A participant’s bonus for a quarter shall be equal to the product obtained by
multiplying a participant’s Fiscal 2016 Bonus Target for the quarter by the
Bonus Payout Factor for that quarter. Each participant’s Fiscal 2016 Bonus
Payment can range from zero to three times his or her Fiscal 2016 Bonus Target.


3. Fiscal 2016 bonus payments, if any, under the Executive Performance Incentive
Plan will be calculated at the end of each fiscal quarter and distributed after
the first half and second half of fiscal year 2016. The bonus payment for the
first half of Fiscal 2016 will be paid on or before June 30, 2016 and the bonus
payment for the second half of Fiscal 2016 will be paid on or before
December 31, 2016.


4. Executives are eligible for a bonus payment with respect to their first full
fiscal quarter of employment, so long as they remain actively employed by the
Company on the applicable bonus payment date in June or December. For example,
an executive hired during the first quarter would only be eligible for a bonus
payment with respect to the second quarter, so long as he or she was still
actively employed on the June payment date.





